‘Motion denied. [For reargument or for leave to appeal to Court of Appeals.]* Present — ‘Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ. [See 283 N. Y. 587.]

 Antecedent decision of February 8, 1940, rendered pursuant to practice motion made under section 578 of the Civil Practice Act, was received too late for insertion in proper place. (See 258 App. Div. 1039.). It was as follows: Laura M. Lewis, a Relative of Ruth Cosgrove Weller, an Incompetent Person, Respondent (Deceased), v. Fannie Weller and Henry Weller, as Administrators, etc., of Reuben Weller, Deceased, Substituted Defendants, Appellants, (Ruth Cosgrove Weller, an Incompetent Person, and Others, Defendants).— Motion denied. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.— [Rep.